Citation Nr: 1724215	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO. 13-10 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 50 percent since September 14, 2006, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Army from October 1966 to October 1969.

Effective November 2015, the Veteran is in receipt of a total disability evaluation based on individual unemployability. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of the Hartford, Connecticut, Regional Office (RO). In March 2015, the Board remanded the appeal to the RO for additional development.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant 
how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In October 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDING OF FACT

During the period on appeal the Veteran's PTSD caused deficiencies in most areas such as work and family relations, and was characterized by irritability, sleep disturbances, depression, intrusive thoughts, hypervigilance, avoidance of crowds, exaggerated startle response, emotional detachment, and difficulty adapting to stressful circumstances, isolation, anxiety, memory impairment, avoidance of memories, problems with concentration, and confrontations with co-workers.






CONCLUSION OF LAW

The criteria for a rating of 70 percent, since September 14, 2006 for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). The Veteran's PTSD is presently evaluated as 50 percent disabling which contemplates symptoms of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships. Id.

A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In a December 2010 VA treatment record the Veteran reported that he thought of Vietnam daily, startled easily, and avoided war movies. The Veteran indicated that he has disturbing memories, feels distant from others, avoids specific activities, and has angry outbursts. The clinician diagnosed him with PTSD and provided a GAF score of 63. 

A March 2012 VA treatment record indicates symptoms of depression, anxiety, hypervigilance, dissociation, and disorganized sleep patterns. The Veteran reported a general ability to stay employed but difficulties due to his sarcastic style. He is independent in self-care and financial management. The clinician reported the Veteran provided information in an overly detailed, rambling style, but with articulated and fluent speech. The Veteran denied being hospitalized or attempting suicide. When discussing experiences in Vietnam the Veteran appears anxious and emotional. The Veteran participates in group therapy sessions and does volunteer work driving Veterans. 

A May 2012 Social Security Administration (SSA) disability report states the Veteran's current mental residual functional capacity (MRFC) makes him unable to return to work. The SSA disability report lists the established onset date as January 1, 2012. 

In June 2012, the Veteran was afforded a VA examination. The Veteran reported feeling depressed, with fleeting homicidal ideations, avoidance, and hyperarousal. The Veteran explained that he became nauseated while watching a war movie recently and had to get up six times during the movie. He stated that during the movie he saw himself as an actor closing the eyes of a deceased individual. The Veteran also stated that he avoids Memorial Day parades because he vomited after a Vietnam memorial about 20 years previously. He reported a loss of interest in activities and having no circle of friends. He also reported not working since 2009 due to service-connected prostate cancer, but that he had lost his second job because of the aggressive way he responded to others, and mentioned that he had lost several other jobs. He described this behavior as when he becomes involved in arguments, "a 'light switch' goes on and he moves from '0 to 100'."

The examiner noted the Veteran experienced recurrent and distressing recollections of traumatic events, intense psychological distress, and physiological reactivity to internal or external cues that resemble an aspect of traumatic events. The examiner did not note hallucinations or dissociative flashback episodes. However, the Veteran refers to his memories of traumatic events in Vietnam as "visitors" to reflect how they intrude on his thoughts and dreams. The examiner noted efforts to avoid thoughts, feeling, activities, people, or places that he associated with his trauma and a sense of estrangement and detachment from others. The Veteran also reported irritability, hypervigilance, an exaggerated startle response, and difficulty adapting to stressful circumstances. He is married and has four adult children. 

In a June 2012 statement, the Veteran reported having 12 or more employers since separation from service due to his tendency to overreact when he felt threatened or challenged. He also noted a tendency to separate himself from places and events that trigger memories of Vietnam experiences and an inability to develop close male friendships and healthy family relationships. The Veteran also described three specific, recurrent memories of Vietnam. 

A January 2013 VA treatment record states that the Veteran frequently changed jobs due to interpersonal conflicts and is unable to work productively with people over a prolonged period of time. The clinician noted the Veteran experiences depression, anxiety, and hypervigilance. The medical record indicates the Veteran has neurocognitive deficits, attentional disturbances, dissociative flashbacks, and short term memory impairment. The Veteran is unable to attend to tasks that make him able to sustain competitive employment and unable to face highly emotional situations. 

In October 2013, the Veteran was afforded a videoconference hearing. The Veteran reported that he volunteered as a driver for Disabled American Veterans (DAV). The Veteran also reiterated that his anger is "like a switch" and he goes from "0 to 100" almost instantly. The Veteran reported worsening memory loss and an inability to fall back asleep after waking up at night. The Veteran indicated that he visits with his children and grandchildren on a regular basis and has a good relationship with them. 

In June 2015, the Veteran was afforded a VA examination. He reported awaking at night frequently, feeling anxious in crowds, inability to drive on crowded roads due to a feeling of being trapped, and avoidance of his hometown due to guilt about his involvement in the death of children in Vietnam. He feels distant from others, has recurrent distressing memories, persistent negative beliefs about himself, persistent negative emotional state, hypervigilance, exaggerated startle response, problems with concentration, depressed mood, suicidal ideation, mild memory loss, and limited his church attendance. While he reported that he was married and has good relationships with his wife and children, he stated that he has no close friends and has not worked since 2009. In the past, he frequently changed jobs due to interpersonal conflicts with coworkers. 

In February 2016, the Veteran was afforded a VA examination. He reported not going into a room at night until the blinds are shut, not shutting off lights at night, and avoiding windows. The Veteran also reported going to bed early because he does not want to be the last person awake, which would require him to secure the perimeter. He avoids driving on the highway and thinks of the world as unsafe. He reported an experience when he saw an ethnic Asian businessman in the trees of his backyard. He also reported suicidal ideations with carbon monoxide poisoning as a potential method. He reported that he is still married but feels his relationship is adversely affected by the concern of foreclosure on his house. The Veteran experiences flashbacks, intense prolonged psychological distress, avoidance of distressing memories, persistent and exaggerated negative beliefs about himself, exaggerated startle response, problems with concentration, and feelings of detachment or estrangement. He also reported depressed mood, anxiety, suspiciousness, and impairment of short and long-term memory. 

During the entire period on appeal, since September 14, 2006, the Veteran's PTSD 
Was characterized by irritability, sleep disturbances, depression, intrusive thoughts, hypervigilance, avoidance of crowds, exaggerated startle response, emotional detachment, and difficulty adapting to stressful circumstances, isolation, anxiety, memory impairment, avoidance of memories, problems with concentration, and confrontations with co-workers. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). A 100 percent rating is not warranted as the Veteran is not completely impaired, is able continue volunteer work during nearly the entire period on appeal, will regularly spend time with his children and grandchildren, will attend group therapy sessions, and occasionally attends church. 

The Board has also considered whether an inferred claim for a TDIU has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

As a result of this action, the Veteran will be rated 70 percent for his PTSD and, therefore, he meets the schedular criteria based on this disability alone effective the date of claim. The Veteran had been working until October 2009. In October 2009, the Veteran reported that he was terminated from his job due to his service-connected cancer, neuropathy, and PTSD. Given these facts, a TDIU is warranted effective September 14, 2006.


ORDER

Effective September 14, 2006, a rating of 70 percent for PTSD is granted.

Effective September 14, 2006, TDIU is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


